Maximilian Moss, S.
The petition seeks a construction of the Fifth ’ ’ article of the will to determine the validity, construction and effect of a bequest made therein to ‘ ‘ American Bed Cross, Brooklyn Chapter. ’ ’ The petition discloses that American National Bed Cross ’’ is a corporation incorporated by an Act of Congress of the United States, and that American National Bed Cross, Brooklyn Chapter is the local branch of said incorporated corporation. A bequest will not be defeated by misnomer if the testator’s intent is ascertainable (Kernochan v. Farmers’ Loan & Trust Co., 187 App. Div. 668, affd. 227 N. Y. 658). The court finds that the testator intended the gift provided in said article ‘ ‘ Fifth ” to be payable to ‘ ‘ The American National Bed Cross, Brooklyn Chapter ” maintaining its offices at No. 1 Bed Cross Place, in the Borough of Brooklyn, City of New York.
Settle decree on notice.